By Judge James H. Chamblin
The defendant, Dolphas K. Canady, has filed a Motion for a New Trial on tiie ground that the jury was erroneously instructed as to Ms duty to operate his vehicle at a reasonable speed under existing conditions. Because there was sufficient evidence presented at trial to warrant the granting of the instruction, tiie motion is denied.
The plaintiff Laura C. Lemon, brought this suit against Mr. Canady as a result of a motor vehicle collision in wMch the Explorer she was driving was struck in tiie rear by a pickup truck driven by Mr. Canady. The collision occurred on the afternoon of November 21,1994, on South Washington Street in Falls Church. The case was tried to a jury on September 15 and 16,1997. The jury returned a verdict in favor of Mis. Lemon for $140,000.00.
Over Canady’s objection, plaintiffs instruction No. 9 was granted, and it provided in pertinent part:
The defendant had a duty to use ordinary care: (1) to keep a proper lookout; (2) to keep his veMde under prop» control; and (3) to operate his vehicle at a reasonable speed under tiie existing conditions.
Only Mrs. Lemon and Mr. Canady testified as to what occurred at tiie tine of tiie collision. She did not testify as to the speed of Mr. Canady’s vehicle, but she did say that when she looked in her rear view mirror just prior to tiie accident, she saw Mr. Canady’s vehicle approaching her “pretty fast” She also *564testified that "she could tell by die speed that die truck was coming that it wasn’t going to be able to stop.” She also testified that die impact “seemed to be a lot of force.”
Mr. Canady testified that he was going "normal speed, going regular speed limit”
As to the traffic conditions, Ms. Lemon testified that she had stopped behind a car making a left hand turn and that she could not turn left to avoid die collision because of an oncoming tractor-trailer.
While Mrs. Lemon testified that she did not notice that the roadway was wet, M. Canady testified that it was "pretty wet” and "very slippery." He also testified that he collided with Mrs. Lemon because he momentarily looked away to light a cigarette and because the road was wet.
Mrs. Lemon’s testimony about M. Canady’s vehicle going "pretty fast” just before an impact "that seemed to have a lot of force” does not rule out a speed in excess of the 30 mile per hour speed limit Therefore, there is evidence for die jury of a speed in excess of the posted speed limit But even assuming there is no evidence of a speed in excess of the posted speed limit there is evidence of unreasonable speed.
The jury had evidence of an unreasonable speed under the existing conditions from the testimony of M. Canady. He testified that the roadway was "pretty wet" and "slippery.” Also, he testified that he "slammed” on his brakes, but the collision still occurred. And finally, he testified, "Well, if the road was dry, I probably would have avoided a collision, but it was too wet.” Such evidence created a jury question as to whether M. Canady maintained a reasonable speed under the existing conditions.